IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 176 DB 2014 (No. 11 RST 2015)
                                            :
                                            :
SUZANNE WAXMAN SIMENHOFF                    : Attorney Registration No. 62762
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM RETIRED STATUS                        : (Delaware County)


                                        ORDER


PER CURIAM


       AND NOW, this 22nd day of January, 2015, the Report and Recommendation of

Disciplinary Board Member dated January 13, 2015, is approved and it is ORDERED

that Suzanne Waxman Simenhoff, who has been on Retired Status, has never been

suspended or disbarred, and has demonstrated that she has the moral qualifications,

competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.